Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of July 19, 2012 (this
“Amendment”), by and among Cott Corporation Corporation Cott, a corporation
organized under the laws of Canada, Cott Beverages Inc., a Georgia corporation,
Cliffstar LLC, a Delaware limited liability company, and Cott Beverages Limited,
a company organized under the laws of England and Wales, as Borrowers, the other
Loan Parties party hereto, the Lenders party hereto, and JPMorgan Chase Bank,
N.A., London Branch, as UK Security Trustee, JPMorgan Chase Bank, N.A., as
Administrative Agent and Administrative Collateral Agent, and General Electric
Capital Corporation, as Co-Collateral Agent. Each capitalized term used herein
and not defined herein shall have the meaning ascribed thereto in the Credit
Agreement referred to below.

WITNESSETH

WHEREAS, the Borrowers, the other Loan Parties, the Lenders, the Administrative
Agent, the UK Security Trustee, the Administrative Collateral Agent, the
Co-Collateral Agent, and the other parties party thereto, are parties to that
certain Credit Agreement, dated as of August 17, 2010 (as amended by that
certain Amendment No. 1 to Credit Agreement, dated as of April 19, 2012 and as
may be further amended, restated, supplemented or otherwise modified from time
to time prior to the date hereof, the “Credit Agreement”; and as amended by this
Amendment, the “Amended Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement on the terms
and subject to the conditions expressly set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each party hereto is willing to agree to amend certain provisions
of the Credit Agreement on the terms and subject to the conditions expressly set
forth herein.

I. Amendments to Credit Agreement. Effective as of the Amendment No. 2 Effective
Date (as defined below), each party hereto hereby agrees that the Credit
Agreement shall be and hereby is amended as follows:

1. The cover page of the Credit Agreement is hereby amended by deleting the word
“and” immediately after the phrase “as Co-Collateral Agent,” and replacing it
with the following:

“DEUTSCHE BANK AG NEW YORK BRANCH,

as Syndication Agent, and”

2. The definition of “2009 Notes” is hereby amended by inserting the phrase
“November 15,” immediately after the phrase “8.375% Senior Notes due”.



--------------------------------------------------------------------------------

3. The definition of “Aggregate Borrowing Base” is hereby amended by replacing
the reference to the number “$150,000,000” contained therein with a reference to
the number “$175,000,000”.

4. The definition of “Amortization Commencement Date” is hereby amended and
restated in its entirety as follows:

““Amortization Commencement Date” means June 1, 2011.”

5. The definition of “Applicable Commitment Fee Rate” is hereby amended by
(A) deleting the phrase “, provided that until August 31, 2010, the “Applicable
Commitment Fee Rate” shall be the applicable rate per annum set forth below in
Category 1”; (B) deleting the reference to the percentage “0.50%” contained
therein and replacing it with a reference to the percentage “0.375%” and
(C) deleting the reference to the percentage “0.375%” contained therein and
replacing it with the a reference to the percentage “0.25%”.

6. The definition of “Applicable Rate” is hereby amended and restated in its
entirety as follows:

““Applicable Rate” means, for any day, with respect to any ABR Loan, Canadian
Prime Loan, Eurodollar Loan, CDOR Loan, or Overnight LIBO Loan, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Canadian Prime Spread”, “Eurodollar Spread”, “CDOR Spread” or
“Overnight LIBO Spread”, as the case may be, based upon the Borrowers’ Average
Aggregate Availability during the most recent fiscal quarter of the Borrowers.

 

2



--------------------------------------------------------------------------------

Average Aggregate Availability

   ABR
Spread     Canadian
Prime
Spread     Eurodollar
Spread     CDOR
Spread     Overnight
LIBO
Spread  

Category 1

 

> $150,000,000

     0.25 %      0.25 %      1.75 %      1.75 %      1.75 % 

Category 2

 

£ $150,000,000 but

 

> $75,000,000

     0.50 %      0.50 %      2.00 %      2.00 %      2.00 % 

Category 3

 

£ $75,000,000

     0.75 %      0.75 %      2.25 %      2.25 %      2.25 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrowers based upon the Borrowers’
Aggregate Borrowing Base Certificates delivered from time to time pursuant to
Section 5.01 and outstanding during such fiscal quarter, (b) each change in the
Applicable Rate resulting from a change in the Borrowers’ Average Aggregate
Availability shall be effective on the first day of the next fiscal quarter,
provided that the Average Aggregate Availability for purposes of determining the
Applicable Rate shall be deemed to be in Category 3 (A) at any time that an
Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrowers
fail to deliver the Borrowing Base Certificates required to be delivered by them
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such Borrowing Base Certificates are delivered and
(c) until the delivery of the Borrowers’ Aggregate Borrowing Base Certificate
pursuant to Section 5.01, the Applicable Rate shall be determined based upon the
Borrowers’ Average Aggregate Availability for the quarter ended June 30, 2012.”

7. The definition of “Borrowing Base” is hereby amended by deleting the
reference to the number “$150,000,000” contained therein and replacing it with a
reference to the number “$175,000,000”.

 

3



--------------------------------------------------------------------------------

8. The definition of “Borrowing Base Reporting Trigger Level” is hereby amended
and restated in its entirety as follows:

““Borrowing Base Reporting Trigger Level” means, at any time, 12.5% of the
aggregate amount of all Commitments at such time.”

9. The definition of “Canadian Security Agreement” is hereby amended and
restated in its entirety as follows:

““Canadian Security Agreement” means that certain Canadian Pledge and Security
Agreement, dated as of August 17, 2010, between the Loan Parties party thereto
and the Administrative Collateral Agent, for the benefit of the Administrative
Collateral Agent and the Lenders, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Loan Party organized in Canada (or any
other property located therein)), or any other Person, as amended on the date
hereof by the Canadian Reaffirmation Agreement, as the same may be further
amended, restated or otherwise modified from time to time.”

10. The definition of “Capital Lease Obligations” is hereby amended by adding
the phrase “; provided that, if, as a result of a change in GAAP after the
Amendment No. 2 Effective Date, any Capital Lease Obligations would constitute
obligations in respect of an operating lease, as defined and interpreted in
accordance with GAAP as in effect and applied on the Amendment No. 2 Effective
Date, then for purposes of this Agreement, the obligations under such lease
shall not constitute Capital Lease Obligations.” immediately after the phrase
“determined in accordance with GAAP”.

11. The definition “Cash Management Transition Period” and each reference in the
Credit Agreement to such term is hereby deleted in its entirety.

12. The definition of “Change in Law” is hereby amended by adding the phrase “;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, requirements, guidelines, statements of policy, practice statement or
directives thereunder, issued in connection therewith or in implementation
thereof and (y) all requests, rules, requirements, guidelines, statements of
policy, practice statement or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after the date hereof, regardless of the date enacted,
adopted, issued, made or implemented.” immediately after the phrase “of any
Governmental Authority made or issued after the date of this Agreement”.

13. The definition of “Disqualified Equity Interests” is hereby amended by
deleting each reference to the date “August 17, 2015” and replacing it with the
date “July 19, 2017”.

 

4



--------------------------------------------------------------------------------

14. The definition of “EBITDA” is hereby amended by deleting the reference to
the number “$8,700,000” contained therein and replacing it with a reference to
the number “$1,500,000”.

15. The definition of “Effective Date” is hereby amended and restated in its
entirety as follows:

““Effective Date” means August 17, 2010.”

16. The definition of “Eligible Accounts” is hereby amended by deleting the
sentence “No Account acquired in the Cliffstar Acquisition, or generated in the
business so acquired, may constitute an Eligible Account until the completion of
the Administrative Collateral Agent’s due diligence (including its field
examinations) relating thereto.”

17. The definition of “Eligible Equipment” is hereby amended by (A) deleting the
word “and” at the end of clause (f) thereof, (B) inserting the word “and” at the
end of clause (g) thereof, (C) deleting the phrase “provided, that
notwithstanding anything contained herein to the contrary, in the event that the
Borrowers shall fail to deliver the updated appraisals required under item 1 of
Schedule 5.15 on or prior to the dates required on such Schedule, the equipment
to which such delayed deliveries relate shall not be subject to qualification as
Eligible Equipment until such time as such deliveries are complete.” at the end
of such definition, and (D) adding a new clause (h) at the end of such
definition as follows:

“(h) such equipment is not invested in accordance with Section 6.04(o).”

18. The definition of “Eligible Inventory” is hereby amended by deleting the
sentence “No Inventory acquired in the Cliffstar Acquisition, or generated in
the business so acquired, may constitute Eligible Inventory until the completion
of the Administrative Collateral Agent’s due diligence (including its
appraisals) relating thereto.”

19. The definition of “Eligible Real Property” is hereby amended by deleting the
phrase “; provided, that notwithstanding anything contained herein to the
contrary, in the event that the Borrowers shall fail to deliver the updated
appraisals, insurance reports, and environmental reports required under items 1,
2 and 3 of Schedule 5.15 on or prior to the dates required on such Schedule, the
real property to which such delayed deliveries relate shall not be subject to
qualification as Eligible Real Property until such time as such deliveries are
complete”.

20. Clause (iii) of the proviso to the definition of “Excluded Subsidiary” is
hereby amended by deleting each reference to the defined term “Effective Date”
in such clause and replacing it with a reference to the defined term “Amendment
No. 2 Effective Date”.

21. The definition of “Excluded Taxes” is hereby amended by adding the clause “,
and, in the case of a Treaty Lender, U.S. Federal and United Kingdom withholding
Taxes imposed on amounts payable (excluding, (x) the portion of United Kingdom
withholding Taxes with respect to which the applicable Treaty Lender is entitled
to claim a reduction under an income tax treaty, and (y) United Kingdom
withholding Taxes on payments made by any guarantor under any guarantee of the
obligations to the extent such withholding Taxes would not

 

5



--------------------------------------------------------------------------------

have applied if the payment had been made by the Borrower rather than such
guarantor) to or for the account of such Treaty Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Treaty Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the UK Borrower
under Section 2.19(b)) or (ii) such Treaty Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Treaty Lender’s assignor
immediately before such Treaty Lender acquired the applicable interest in the
Loan or Commitment or to such Treaty Lender immediately before it changed its
lending office,” immediately after the clause “(c) any withholding taxes imposed
under Section 1471 or 1472 of the Code”.

22. The definition of “Existing Letters of Credit” and each reference in the
Credit Agreement to such term is hereby deleted in its entirety.

23. The definition of “Fee Letters” is hereby amended by (A) adding the phrase
“amended and restated” immediately before the phrase “fee letter” and (B) adding
the phrase “Amendment No. 2” immediately before the phrase “Effective Date”.

24. The definition of “Fixed Charge Coverage Ratio” is hereby amended and
restated in its entirety as follows:

““Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Company for the most-recently ended four fiscal quarters,
of (a) EBITDA minus the unfinanced portion of Capital Expenditures to (b) Fixed
Charges, all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP.”

25. The definition of “Fixed Charge Trigger Level” is hereby amended by deleting
the phrase “the lesser of (i) 12.5% of the Aggregate Borrowing Base and
(ii) $37,500,000” and replacing it with the phrase “10.0% of the aggregate
amount of all Commitments at such time”.

26. The definition of “Fixed Charges” is hereby amended by (A) deleting the
phrase “plus (g) any payments by the Company or its Subsidiaries related to any
purchase of the 2009 Notes or the 2010 Notes pursuant to Section 6.09(b)(x),”
and (B) deleting the sentence “For purposes of determining Fixed Charges as of
any date for the period of four consecutive fiscal quarters ended on or prior to
March 31, 2011, (x) the Fixed Charges for the fiscal quarter ended January 3,
2010 shall be $26,100,000, (y) the Fixed Charges for the fiscal quarter ended
April 3, 2010 shall be $26,300,000 and (z) the Fixed Charges for the fiscal
quarter ended July 3, 2010 shall be $26,000,000”.

27. The definition of “Loan Documents” is hereby amended by inserting the phrase
“, the Reaffirmation Agreements,” immediately before the phrase “and all other
agreements, instruments, documents and certificates identified in Section 4.01”.

28. The definition of “Maturity Date” is hereby amended by deleting the phrase
“August 17, 2014 or” and replacing it with the phrase “the earliest of
(a) July 19, 2017, (b) solely if at the close of business on May 1, 2017 the
2009 Notes have not been redeemed, repurchased or otherwise refinanced in full,
May 15, 2017 or (c)”.

 

6



--------------------------------------------------------------------------------

29. The definition “New Equity” and each reference in the Credit Agreement to
such term is hereby deleted in its entirety.

30. The definition of “Permitted Acquisition” is hereby amended and restated in
its entirety as follows:

““Permitted Acquisition” means any Proposed Acquisition that satisfies each of
the following conditions precedent:

(a) with respect to any Proposed Acquisition where the Acquisition Consideration
exceeds $15,000,000, the Administrative Agent shall receive at least 10 Business
Days’ prior written notice (or such shorter period as may be acceptable to the
Administrative Agent) of such Proposed Acquisition, which notice shall include,
without limitation, a reasonably detailed description of such Proposed
Acquisition, and, if any earnout is included as part of the Acquisition
Consideration, such notice shall be accompanied by a certificate of a Financial
Officer of the Company setting forth (i) the good faith estimate of the
aggregate amount required to be reserved in accordance with GAAP in respect of
the earnout constituting Acquisition Consideration, (ii) after giving effect to
the earnout described in clause (i), a detailed calculation of the aggregate
amount of all earnouts (other than the Earnout) that will be outstanding as of
the closing date of the Proposed Acquisition, and (iii) a determination as to
whether a Reserve will be required on the closing date of the Proposed
Acquisition pursuant to Section 6.01(r);

(b) such Proposed Acquisition shall have been approved by the Proposed
Acquisition Target’s board of directors (or equivalent);

(c) the Proposed Acquisition Target shall be engaged in a Permitted Business;

(d) all governmental and material third-party approvals necessary in connection
with such Proposed Acquisition shall have been obtained and be in full force and
effect;

(e) no additional Indebtedness or other liabilities shall be incurred, assumed
or otherwise be reflected on a consolidated balance sheet of the Company and
Proposed Acquisition Target after giving effect to such Proposed Acquisition,
except (i) Loans made hereunder, (ii) ordinary course trade payables, accrued
expenses and (iii) Indebtedness permitted under Section 6.01;

(f) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $50,000,000, the Borrower Representative shall have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders and sufficiently in advance of
such

 

7



--------------------------------------------------------------------------------

Proposed Acquisition, such other financial information, financial analysis,
documentation or other information relating to such Proposed Acquisition as the
Administrative Agent or any Lender shall reasonably request;

(g) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $50,000,000, the Administrative Agent shall be reasonably satisfied
with the form and substance of the acquisition agreement and with all other
material agreements, instruments and documents implementing such Acquisition or
executed in connection therewith, including opinions, certificates and lien
search results, and such Acquisition shall be consummated in accordance with the
terms of such documents and in compliance with applicable law and regulatory
approvals;

(h) at or prior to the closing of such Proposed Acquisition, the Company (or the
Restricted Subsidiary making such Proposed Acquisition) and the Proposed
Acquisition Target shall have executed such documents and taken such actions as
may be required under Section 5.13;

(i) at the time of such Proposed Acquisition and after giving effect thereto,
(A) no Default shall have occurred and be continuing, (B) all representations
and warranties contained in Article III and in the other Loan Documents shall be
true and correct in all material respects and (C) any Reserve required pursuant
to Section 6.01(r) shall have been disclosed to the Collateral Agents; and

(j) with respect to any Proposed Acquisition where the Company (or the
Restricted Subsidiary making such Proposed Acquisition) intends to sell,
transfer or dispose of fixed assets in accordance with Section 6.05(g), the
Administrative Agent shall receive a certificate of a Financial Officer of the
Company (or of the Restricted Subsidiary making such Proposed Acquisition) at
least 10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the closing of the Proposed Acquisition,
(x) designating such fixed assets as assets sold, transferred or disposed of in
accordance with clause (ii) of the proviso to Section 6.05(g), (y) identifying
such assets with specificity, and (z) including a detailed calculation of
(I) the good faith estimate of the aggregate fair market value of such assets at
such time, (II) the good faith estimate of the aggregate fair market value
(computed as of the time originally designated under this paragraph (j)) of the
fixed assets previously designated in accordance with this paragraph (j), and
(III) the aggregate fair market value (computed as of the time originally
designated under this paragraph (j)) of all assets sold, transferred or disposed
of on or after the Amendment No. 2 Effective Date in accordance with clause
(ii) of the proviso to Section 6.05(g), such certificate to be in form and
substance reasonably satisfactory to the Administrative Agent.”

31. The definition of “Permitted Business” is hereby amended by adding the
phrase “so long as the majority of the operations of such business is in the
beverage industry” immediately after the phrase “or related line of business”.

 

8



--------------------------------------------------------------------------------

32. The definition of “Permitted Investments” is hereby amended by (A) replacing
the reference to “AAA” contained therein with the phrase “at least AA” and
(B) replacing the reference to “Aaa” contained therein with the phrase “at least
Aa”.

33. The definition of “Permitted Margin Stock” is hereby amended by inserting
the phrase “Amendment No. 2” immediately before the phrase “Effective Date”.

34. The definition “PP&E Cap” and each reference in the Credit Agreement to such
term is hereby deleted in its entirety.

35. The definition of “PP&E Component” is hereby amended by deleting the phrase
“the PP&E Cap at such time” from clause (a)(ii) thereof and replacing it with
the number “$50,000,000”.

36. The definition of “PP&E Percentage” is hereby amended and restated in its
entirety as follows:

““PP&E Percentage” shall mean, at the time of any determination occurring on or
after the Amortization Commencement Date, the percentage equal to one hundred
percent (100%) minus the lesser of (a) the percentage obtained by dividing the
number of full fiscal months of the Company elapsed since the Amortization
Commencement Date by eight-four (84) and (b) one hundred percent (100%).”

37. Clause (c) of the definition of “Prepayment Event” is hereby amended by
deleting the phrase “any over allotment or “green shoe” offered after the
Effective Date in connection with the New Equity or” therefrom.

38. Clause (i) of the definition of “Swap Agreement” is hereby amended by
inserting the phrase “(including any commodity sold by the Borrower or any of
its Subsidiaries directly to a vendor solely for the purpose of being used or
consumed to manufacture products of the Borrower or any of its Subsidiaries in
the ordinary course of such vendor’s business)” immediately after the phrase
“used or consumed in the ordinary course of the Company’s business”.

39. The definition of “Transactions” is hereby amended by deleting the phrase “,
the execution, delivery and performance of the 2010 Note Documents, including
the issuance of the 2010 Notes, the issuance of the New Equity, the use of the
proceeds of each of the foregoing” therefrom.

40. The definition of “UK Security Agreement” is hereby amended by deleting the
phrase “the date hereof” and replacing it with the date “August 17, 2010”.

41. The definition of “U.S. Security Agreement” is hereby amended by
(A) deleting the phrase “the date hereof” and replacing it with the date “August
17, 2010”; (B) inserting the phrase “amended on the date hereof by the U.S.
Reaffirmation Agreement, as” immediately after the phrase “or any other Person,
as” and (C) inserting the word “further” immediately before the phrase “amended,
restated or otherwise modified from time to time”.

 

9



--------------------------------------------------------------------------------

42. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

(a) “Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated as of
April 19, 2012, among the Loan Parties party thereto, the Lenders party thereto,
and the Administrative Agent.

(b) “Amendment No. 2” means Amendment No. 2 to Credit Agreement, dated as of
July 19, 2012, among the Loan Parties party thereto, the Lenders party thereto,
and the Agents.

(c) “Amendment No. 2 Effective Date” has the meaning assigned to such term in
Amendment No. 2.

(d) “Borrower DTTP Filing” means an HM Revenue & Customs Form DTTP2 duly
completed and filed by the relevant UK Borrower, which (a) where it relates to a
Treaty Lender that is a Treaty Lender on the day on which this Agreement is
entered into, contains the scheme reference number and jurisdiction of tax
residence provided by the Treaty Lender to the UK Borrower and the
Administrative Agent, and (i) where the UK Borrower becomes a UK Borrower on the
day on which this Agreement is entered into, is filed with HM Revenue & Customs
within 30 days of the date of this Agreement; or (ii) where the UK Borrower
becomes a UK Borrower hereunder after the day on which this Agreement is entered
into, is filed with HM Revenue & Customs within 30 days of the date on which
that UK Borrower becomes a UK Borrower; or (b) where it relates to a party that
becomes a Treaty Lender hereunder pursuant to an Assignment and Assumption or a
Participant, contains the scheme reference number and jurisdiction of tax
residence of such party and is provided by such party to the UK Borrower and the
Administrative Agent, and (i) where the UK Borrower is a UK Borrower on the
effective date of the relevant Assignment and Assumption or participation, is
filed with HM Revenue & Customs within 30 days of the effective date of the
relevant aforementioned document; or (ii) where the UK Borrower becomes a UK
Borrower hereunder after the effective date of the relevant Assignment and
Assumption or participation, is filed with HM Revenue & Customs within 30 days
of the date on which that UK Borrower becomes a UK Borrower.

(e) “Canadian Borrower” mean the Company.

(f) “Canadian Reaffirmation Agreement” means the Canadian Reaffirmation
Agreement and Amendment No. 1 to Canadian Security Agreement, dated as of the
Amendment No. 2 Effective Date, by and between the Loan Parties party thereto
and the Administrative Collateral Agent, for the benefit of the Administrative
Agent, the Collateral Agents and the Lenders.

(g) “HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

(h) “Reaffirmation Agreements” means the Canadian Reaffirmation Agreement, the
UK Reaffirmation Agreement and the U.S. Reaffirmation Agreement.

 

10



--------------------------------------------------------------------------------

(i) “UK Reaffirmation Agreement” means the UK Reaffirmation Agreement, dated as
of the Amendment No. 2 Effective Date, by and between the Loan Parties party
thereto and the UK Security Trustee.

(j) “U.S. Reaffirmation Agreement” means the U.S. Reaffirmation Agreement and
Amendment No. 1 to U.S. Security Agreement, dated as of the Amendment No. 2
Effective Date, by and between the Loan Parties party thereto and the
Administrative Collateral Agent, for the benefit of the Administrative Agent,
the Collateral Agents and the Lenders.

43. Section 1.04 of the Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:

“Notwithstanding the foregoing, all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards No. 159), or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect, permitting or requiring a Person to value its financial liabilities
or Indebtedness at the fair value thereof.”

44. Clause (b) of Section 2.06 of the Credit Agreement is hereby amended by
(A) inserting the word “other” immediately before the phrase “electronic
communication” and (B) deleting the phrase “9:00 am” and replacing it with the
phrase “9:00 a.m.”.

45. Clause (c) of Section 2.06 of the Credit Agreement is hereby amended by
adding a semi-colon immediately after the phrase “(ii) the date that is five
Business Days prior to the Maturity Date”.

46. Clause (k) of Section 2.06 of the Credit Agreement is hereby deleted in its
entirety.

47. Clause (e) of Section 2.09 of the Credit Agreement is hereby amended by
(A) inserting “;” immediately before the first occurrence of the word “provided”
and (B) deleting the word “and” immediately before the phrase “provided,
further” and replacing it with “;”.

48. The first proviso to clause (c) of Section 2.11 of the Credit Agreement is
hereby amended by inserting the phrase “Amendment No. 2” immediately before the
phrase “Effective Date exceeds $1,000,000”.

49. The last proviso to clause (c) of Section 2.11 of the Credit Agreement is
hereby amended by deleting each reference to “Section 6.09(b)(xi)” and replacing
it with a reference to “Section 6.09(b)(vii)”.

 

11



--------------------------------------------------------------------------------

50. A new clause (h) of Section 2.17 of the Credit Agreement is hereby inserted,
which reads as follows:

“(h) Additional United Kingdom Withholding Tax Matters. (i) Subject to (ii) and
(iii) below, a Treaty Lender and each UK Borrower which makes a payment to which
that Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that UK Borrower to obtain authorization to make that
payment without withholding or deduction for Taxes imposed under the laws of the
United Kingdom; (ii)(A) a Treaty Lender which becomes a Treaty Lender on the day
on which this Agreement is entered into that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall provide its scheme reference number and its jurisdiction of tax residence
to the Borrower and the Administrative Agent; and (B) a Treaty Lender which
becomes a Treaty Lender hereunder after the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to the UK Borrower and
the Administrative Agent, and, having done so, that Treaty Lender shall be under
no further obligation pursuant to paragraph (g) and (h)(i) above; (iii) nothing
in paragraph (i) above shall require a Treaty Lender to: (A) register under the
HMRC DT Treaty Passport scheme; (B) apply the HMRC DT Treaty Passport scheme to
any Borrowings if it has so registered; or (C) file Treaty forms if it has
included an indication to the effect that it wishes the HMRC DT Treaty Passport
scheme to apply to this Agreement in accordance with paragraph (h)(ii) above and
the UK Borrower making that payment has not complied with its obligations under
paragraph (h)(iv) below; (iv) if a Treaty Lender has confirmed its scheme
reference number and its jurisdiction of tax residence in accordance with
paragraph (h)(ii) above the relevant UK Borrower shall make a Borrower DTTP
filing, and where (1) that Borrower DTTP Filing has been rejected by HM
Revenue & Customs; or (2) HM Revenue & Customs has not given the UK Borrower
authority to make payments to that Treaty Lender without a deduction for tax
within 60 days of the date of the Borrower DTTP Filing, and, in each case, the
UK Borrower has notified that Treaty Lender in writing, that Treaty Lender and
the UK Borrower shall co-operate in completing any additional procedural
formalities necessary for that UK Borrower to obtain authorization to make that
payment without withholding or deduction for Taxes imposed under the laws of the
United Kingdom; (v) if a Lender has not confirmed its scheme reference number
and jurisdiction of tax residence in accordance with paragraph (g)(ii) above, no
UK Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees; (vi) a UK
Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Administrative Agent for delivery to the
relevant Treaty Lender; and (vii) a Treaty Lender shall notify the UK Borrower
and Administrative Agent if it determines in its sole discretion that it is
ceases to be entitled to claim the benefits of an income tax treaty to which the
United Kingdom is a party with respect to payments made by the UK Borrower
hereunder.”

51. Clause (h) of Section 2.17 of the Credit Agreement is hereby renumbered as
clause (i).

52. Clause (i) of Section 2.17 of the Credit Agreement is hereby renumbered as
clause (j).

53. Clause (j) of Section 2.17 of the Credit Agreement is hereby renumbered as
clause (k).

 

12



--------------------------------------------------------------------------------

54. Clause (k) of Section 2.17 of the Credit Agreement is hereby renumbered as
clause (l).

55. Clause (l) of Section 2.17 of the Credit Agreement is hereby deleted in its
entirety.

56. Section 3.04 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 3.04. Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders the Company’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2011, reported
on by PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of
and for the fiscal quarters and the portions of the fiscal year ended March 31,
2012, certified by its chief financial officer. Such financial statements
described in the preceding sentence present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2011.”

57. Clause (a) of Section 3.06 of the Credit Agreement is hereby amended by
deleting the phrase “(x) on the Effective Date relating to the Cliffstar
Acquisition or (y)”.

58. The last sentence of clause (b) of Section 3.10 of the Credit Agreement is
hereby amended by deleting the reference to the defined term “Effective Date”
and replacing it with a reference to the defined term “Amendment No. 2 Effective
Date”.

59. Clause (a) of Section 3.13 of the Credit Agreement is hereby amended by
(A) deleting the phrase “each of the Cliffstar Acquisition and” and (B) changing
each reference therein to the defined term “Effective Date” to a reference to
the defined term “Amendment No. 2 Effective Date”.

60. Section 3.14 of the Credit Agreement is hereby amended by (A) deleting the
reference in the second sentence thereof to the defined term “Effective Date”
and replacing it with a reference to the defined term “Amendment No. 2 Effective
Date” and (B) inserting the phrase “or successor insurance policies” immediately
before the phrase “have been paid” in the second sentence thereof.

61. Section 3.15 of the Credit Agreement is hereby amended by (A) deleting the
reference “(a)” and (B) deleting the phrase “after giving effect to the
Cliffstar Acquisition, the Transactions and the Restructuring”.

 

13



--------------------------------------------------------------------------------

62. Section 3.17 of the Credit Agreement is hereby amended by deleting the
reference in the first sentence therein to the defined term “Effective Date” and
replacing it with a reference to the defined term “Amendment No. 2 Effective
Date”.

63. Section 3.21 of the Credit Agreement is hereby amended by deleting the
reference therein to the defined term “Effective Date” and replacing it with a
reference to the defined term “Amendment No. 2 Effective Date”.

64. Section 3.22 of the Credit Agreement is hereby amended by (A) deleting each
reference therein to the defined term “Effective Date” and replacing it with a
reference to the defined term “Amendment No. 2 Effective Date” and (B) adding
the phrase “, including the Unrestricted Subsidiaries” immediately before the
phrase “listed on Schedule 1.01(c)”.

65. Section 3.23 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 3.23. [Reserved.]”

66. Section 3.24 of the Credit Agreement is hereby amended by (A) deleting the
reference “(i)” immediately before the phrase “as of July 3, 2010” and
(B) deleting the phrase “and (ii) in connection with the Cott Acquisition and
the Restructuring outstanding on the Effective Date,”.

67. Section 3.25 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 3.25. Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio
determined as of March 31, 2012 was greater than 1.1 to 1.”

68. Clause (e) of Section 5.01 of the Credit Agreement is hereby amended by
adding the phrase “to the extent customarily provided with respect to similarly
situated companies by such accounting firm,” immediately before the phrase
“concurrently with any delivery of financial statements under clause (a) above”.

69. Clause (g) of Section 5.01 of the Credit Agreement is hereby amended by
(A) deleting the phrase “(or, in the case of July 2010, on or before August 31,
2010)” and (B) deleting each reference therein to the number “$40,000,000” and
replacing it with a reference to the number “$34,375,000”.

70. Clause (h) of Section 5.01 of the Credit Agreement is hereby amended by
deleting the phrase “(or, in the case of July 2010, on or before August 31,
2010)”.

71. Clause (i) of Section 5.01 of the Credit Agreement is hereby amended by
deleting the phrase “(or, in the case of July 2010, on or before August 31,
2010)”.

72. Clause (o) of Section 5.01 of the Credit Agreement is hereby amended by
deleting the reference to the uniform resource locator
“http://www.cott.com/investors/ filings/en.htm” and replacing it with a
reference to the uniform resource locator
“http://www.cott.com/en/for-investors/overview”.

 

14



--------------------------------------------------------------------------------

73. Clause (d) of Section 5.02 of the Credit Agreement is hereby amended by
adding the phrase “alleging non-payment of rent or other amounts due in excess
of one months’ rent to the relevant landlord or warehouseman or any other
material default” immediately after the phrase “(which shall be delivered within
five Business Days after receipt thereof)”.

74. Section 5.08 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only
(i) to pay fees and expenses in connection with the Transactions and (ii) for
working capital needs and general corporate purposes. No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.”

75. Section 5.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 5.11. Appraisals and Field Examinations. At any time that the
Administrative Agent and/or any Collateral Agent requests, the Loan Parties will
provide the Administrative Agent and the Collateral Agents with appraisals or
updates thereof of their Inventory, equipment and real property from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent and each Collateral Agent, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations, with all such appraisals and updates being at
the Borrowers’ cost and expense except as limited in the following proviso;
provided, however, that (A) in the case of appraisals of Inventory, (i) if no
Event of Default has occurred and is continuing and Aggregate Availability has
at all times during the preceding twelve fiscal months been greater than or
equal to the greater of (y) twenty percent (20%) of the aggregate amount of all
Commitments at such time and (z) $55,000,000, one such appraisal per calendar
year shall be at the sole expense of the Loan Parties, (ii) if no Event of
Default has occurred and is continuing and Aggregate Availability has at any
time during the preceding twelve fiscal months been less than the greater of
(y) twenty percent (20%) of the aggregate amount of all Commitments at such time
and (z) $55,000,000, two such appraisals per calendar year shall be at the sole
expense of the Loan Parties and (iii) if an Event of Default has occurred and is
continuing, each such appraisal shall be at the sole expense of the Loan Parties
and (B) in the case of appraisals of equipment and real property, (i) if no
Event of Default has occurred and is continuing, one such appraisal in each of
calendar year 2015 and every third calendar year thereafter shall be at the sole
expense of the Loan Parties, (ii) if an Event of Default has occurred and is
continuing, each such appraisal shall be at the sole expense of the Loan Parties
and (iii) appraisals of parcels of real property not identified on Schedule
1.01(a) shall not be at the expense of the Loan Parties, except to the extent
such appraisals are required by any Requirement of Law. In addition, at any time
that the Administrative Agent and/or any Collateral Agent requests, the Loan
Parties will provide the Administrative Agent and the Collateral Agents (and any
third party retained by any of them) with access to their properties, books,
records and employees to conduct field examinations, to ensure the adequacy of
Borrowing Base Collateral and related reporting and control systems; provided,
however, that (i) if no Event of Default has occurred and is continuing and
Aggregate Availability has at all times during the preceding twelve fiscal
months been greater than or equal to the greater of (y) twenty percent (20%) of
the aggregate amount of all Commitments at such

 

15



--------------------------------------------------------------------------------

time and (z) $55,000,000, one such field examination per calendar year shall be
at the sole expense of the Loan Parties, (ii) if no Event of Default has
occurred and is continuing and Aggregate Availability has at any time during the
preceding twelve fiscal months been less than the greater of (y) twenty percent
(20%) of the aggregate amount of all Commitments at such time and
(z) $55,000,000, two such field examinations per calendar year shall be at the
sole expense of the Loan Parties and (iii) if an Event of Default has occurred
and is continuing, each such field examination shall be at the sole expense of
the Loan Parties.”

76. Section 5.12 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 5.12. Depository Banks. Each Loan Party (other than the members of the
Cott Mexican Group) will maintain Chase as its principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business,
provided that, notwithstanding the foregoing, each Loan Party may maintain
deposit accounts at other financial institutions provided such institutions have
delivered deposit account control agreements (or similar agreements)
satisfactory to the Administrative Collateral Agent or UK Collateral Trustee, as
the case may be, to the extent required under the relevant Security Agreement.
Following the Amendment No. 2 Effective Date, Cliffstar LLC shall close each
Cliffstar Deposit Account within a period of time reasonably acceptable to the
Administrative Agent.”

77. Clause (c) of Section 5.13 is hereby amended by adding the phrase “, but not
limited to,” immediately before the phrase “the filing and recording of
financing statements”.

78. Section 5.15 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 5.15. Mexican Post-Closing Covenants. If Aggregate Availability is, or
at any time has been, less than $50,000,000, then, upon the request of the
Required Lenders, each Borrower will, and will cause its Restricted Subsidiaries
to, execute and deliver the documents and complete the tasks set forth in item 1
and Annexes A, B and C of Schedule 5.15 within 30 days of such request (or
within such longer periods as may be agreed to by the Administrative Agent and
each Collateral Agent, each in its sole discretion).”

79. Clause (ii) of paragraph (e) of Section 6.01 of the Credit Agreement is
hereby amended by (A) inserting the phrase “non-Loan Party” immediately before
the first occurrence of the word “Subsidiary” and (B) deleting the phrase
“Borrower or to any other” and replacing it with the phrase “non-Loan Party”.

80. Section 5.16 of the Credit Agreement is hereby amended by deleting the colon
immediately after the phrase “by wire transfer all collected funds in the
aggregate held in the deposit accounts of”.

81. Clause (g) of Section 6.01 of the Credit Agreement is hereby amended by
(A) deleting the reference to the number “90” contained therein and replacing it
with the number “180” and (B) deleting the phrase “this clause (e)” therefrom
and replacing it with the phrase “this clause (g)”.

 

16



--------------------------------------------------------------------------------

82. Clause (h) of Section 6.01 of the Credit Agreement is hereby amended by
deleting the phrase “be come” from subclause (iii) thereof and replacing it with
the word “become”.

83. Clause (k) of Section 6.01 of the Credit Agreement is hereby amended by
deleting the phrase “this clause (i)” therefrom and replacing it with the phrase
“this clause (k)”.

84. Clause (l) of Section 6.01 of the Credit Agreement is hereby amended by
deleting the reference to the number “$5,000,000” contained therein and
replacing it with the number “$10,000,000”.

85. Clause (p) of Section 6.01 of the Credit Agreement is hereby amended by
deleting the word “and”.

86. Clause (q) of Section 6.01 of the Credit Agreement is hereby amended by
deleting the period at the end of such paragraph and replacing it with the
phrase “; and”.

87. Section 6.01 of the Credit Agreement is hereby amended by adding a new
clause (r) at the end of such Section:

“(r) earnouts (other than the Earnout) constituting Acquisition Consideration in
connection with Permitted Acquisitions in an aggregate amount not to exceed
$25,000,000 at any time outstanding; provided that, so long as the aggregate
amount of all such earnouts outstanding at such time exceeds $10,000,000, a
Reserve shall be established by the Collateral Agents in an amount equal to the
difference of (y) the aggregate amount of all such earnouts outstanding at such
time, as determined by the Administrative Agent in its Permitted Discretion
minus (z) $10,000,000.”

88. Clause (d) of Section 6.02 of the Credit Agreement is hereby amended by
deleting the reference to the number “90” contained therein and replacing it
with the number “180”.

89. Clause (m) of Section 6.02 of the Credit Agreement is hereby amended by
deleting the word “and”.

90. Clause (n) of Section 6.02 of the Credit Agreement is hereby amended by
deleting the period at the end of such paragraph and replacing it with the
phrase “; and”.

91. Section 6.02 of the Credit Agreement is hereby amended by adding a new
clause (o) at the end of such Section:

“(o) sales, transfers, dispositions and non-recourse factoring of accounts
receivable permitted pursuant to paragraphs (c) and (o) of Section 6.05.”

92. Clause (a) of Section 6.04 of the Credit Agreement is hereby amended by
(A) adding the reference “(i)” immediately before the phrase “Permitted
Investments” and (B) adding the phrase “and (ii) so long as no Loans are
outstanding under this Agreement, securities rated BBB or higher by S&P (or an
equivalent rating by another nationally recognized rating agency) in an
aggregate amount not to exceed $30,000,000 at any time outstanding” immediately
after the words “Permitted Perfection Limitations”.

 

17



--------------------------------------------------------------------------------

93. Clause (b) of Section 6.04 of the Credit Agreement is hereby amended by
replacing the word “Loans” with the word “loans”.

94. Clause (c) of Section 6.04 of the Credit Agreement is hereby amended by
deleting the reference to the number “$100,000,000” contained therein and
replacing it with a reference to the number “$75,000,000”.

95. Clause (d) of Section 6.04 of the Credit Agreement is hereby amended by
deleting the reference to the number “$100,000,000” contained therein and
replacing it with a reference to the number “$75,000,000”.

96. Clause (e) of Section 6.04 of the Credit Agreement is hereby amended by
deleting the reference to the number “$100,000,000” contained therein and
replacing it with a reference to the number “$75,000,000”.

97. Clause (l) of Section 6.04 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(l) investments by the Company and its Restricted Subsidiaries in the form of
Permitted Acquisitions, provided that the Company and its Restricted
Subsidiaries may not make any Permitted Acquisition unless (x) both Borrowers’
Aggregate Availability on the date of such investment and Borrowers’ average
Aggregate Availability over the prior thirty day period ending on such date (in
each case after giving effect to such Permitted Acquisition) is at least
$75,000,000 and (y) the Fixed Charge Coverage Ratio, determined as of the last
day of the most recent fiscal quarter for which financial statements have been
or should have been delivered pursuant to Section 4.01(b) or Section 5.01(a) or
(b), for the period of four consecutive fiscal quarters ending on such last day,
is at least 1.15 to 1.0;”

98. Clause (n) of Section 6.04 of the Credit Agreement is hereby amended by
(A) adding the phrase “, redemptions or exchanges” immediately after the phrase
“investments in the form of purchases” and (B) replacing the phrase “Sections
6.09(b)(ix) through (xii)” with the phrase “Sections 6.09(b)(vii) and (ix)”.

99. Clause (o) of Section 6.04 of the Credit Agreement is hereby amended by
(A) adding the phrase “, and investments in the form of equipment of,”
immediately after the phrase “loans, advances and extensions of credit by” and
(B) deleting the phrase “Section 6.01(l)” and replacing it the phrase “Section
6.01(n).

100. Clause (p) of Section 6.04 of the Credit Agreement is hereby amended by
inserting the phrase “made after the Amendment No. 2 Effective Date” immediately
after the first occurrence of the phrase “such loans and advances” in each of
subclauses (B), (C) and (D) of such Clause (p).

 

18



--------------------------------------------------------------------------------

101. Clause (s) of Section 6.04 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(s) [reserved;]”

102. Clause (t) of Section 6.04 of the Credit Agreement is hereby amended by
deleting the last occurrence of the word “and” contained therein.

103. Clause (u) of Section 6.04 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(u) investments by the Company in Equity Interests in, and the making of
capital contributions to, BCB International or, if BCB International no longer
exists, BCB European, provided that (A) contemporaneously with such investment,
(i) so long as BCB International and BCB European continue to exist, BCB
International makes an investment in the Equity Interests of, or makes a capital
contribution to, BCB European or, if BCB European no longer exists, BCB
International makes an investment in the Equity Interests of, or makes a capital
contribution to, a Loan Party and (ii) if BCB European continues to exist, BCB
European makes an investment in the Equity Interests of, or makes a capital
contribution to, a Loan Party, in the case of clauses (i) and (ii) in an amount
equal to the investment made by the Company in BCB International, (B) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the
applicable Security Agreement (subject to the limitations applicable to common
stock of certain foreign Subsidiaries referred to in Section 5.13 and subject to
Permitted Perfection Limitations), and (C) no investments permitted under this
clause (u) shall be permitted to be made at any time an Event of Default has
occurred and is continuing; provided, further, that no Borrower or Subsidiary
may make any investment in Equity Interests of, or makes a capital contribution
to, any member of the Cott Mexican Group in reliance on this clause (u);”

104. Section 6.04 of the Credit Agreement is hereby amended by adding the
following new clauses at the end of such Section:

“(v) Guarantees by Loan Parties of obligations of other Loan Parties that do not
constitute Indebtedness; and

(w) other loans, advances and investments not to exceed an aggregate amount of
$5,000,000 at any time outstanding;”.

105. The proviso at the end of Section 6.04 of the Credit Agreement is hereby
amended by (A) deleting the phrase “clause (p)” and replacing it with the phrase
“clauses (p) and (w)” and (B) deleting the phrase “in accordance with
Section 5.15” and replacing it with the phrase “as set forth on Schedule 5.15”.

106. Clause (b) of Section 6.05 of the Credit Agreement is hereby amended by
deleting the phrase “and 6.04”.

107. Clause (c) of Section 6.05 of the Credit Agreement is hereby amended by
adding the phrase “(other than sales, transfers and dispositions of accounts
receivable permitted under paragraph (o) of this Section 6.05)” immediately
after the phrase “compromise, settlement or collection thereof”.

 

19



--------------------------------------------------------------------------------

108. Clause (d) of Section 6.05 of the Credit Agreement is hereby amended by
(A) deleting the phrase “and (t)” and replacing it with the phrase “, (t)” and
(B) inserting the phrase “and (w)” immediately before the phrase “of
Section 6.04”.

109. Clause (e) of Section 6.05 of the Credit Agreement is hereby amended by
(A) deleting the reference “(i)” at the beginning of such clause and
(B) deleting the phrase “and (ii) sale and leaseback transactions permitted by
Section 6.06(ii)”.

110. The proviso to clause (g) of Section 6.05 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“provided that the aggregate fair market value of all assets sold, transferred
or otherwise disposed of in the United States, the United Kingdom or Canada in
reliance upon this paragraph (g) (i) other than the assets designated in
accordance with clause (ii) of this proviso, shall not exceed (x) $10,000,000
during any fiscal year of the Company and (y) $20,000,000 during the term of
this Agreement, commencing on the Amendment No. 2 Effective Date and (ii) solely
with respect to fixed assets acquired as part of a Permitted Acquisition and
disclosed to the Administrative Agent in accordance with clause (j) of the
definition of Permitted Acquisition, shall not exceed $20,000,000 during the
term of this Agreement, commencing on the Amendment No. 2 Effective Date;”

111. Clause (k) of Section 6.05 of the Credit Agreement is hereby amended by
(A) deleting the phrase “cash and” contained therein and (B) inserting the
phrase “and dispositions of investments permitted by Section 6.04(a)(ii)”
immediately after the phrase “Permitted Investments”.

112. Clauses (l) and (m) of Section 6.05 of the Credit Agreement are hereby
amended and restated in their entirety as follows:

“(l) [reserved;]

(m) [reserved;]”

113. Clause (q) of Section 6.05 of the Credit Agreement is hereby amended by
deleting the last occurrence of the word “and” contained therein and replacing
it with a semicolon.

114. The proviso at the end of Section 6.05 of the Credit Agreement is hereby
amended by (A) deleting the reference to paragraph “(e)(ii)” and replacing it
with a reference to the phrase “(d), (e)”; (B) deleting the reference to
paragraph “(l)” and (C) deleting the reference to paragraph “(m)”.

115. Section 6.06 of the Credit Agreement is hereby amended by deleting the
reference to the number “90” contained therein and replacing it with the number
“180”.

116. Paragraph (a) of Section 6.09 of the Credit Agreement is hereby amended by
(A) deleting the phrase “in an aggregate amount not exceeding (x) $5,000,000
during any fiscal quarter or (y) $10,000,000 during any fiscal year of the
Company as long as, in each case”

 

20



--------------------------------------------------------------------------------

from clause (iii) thereof and replacing it with the phrase “as long as”,
(B) inserting the words “after giving effect to such payment” immediately after
the phrase “the Borrowers shall have both Aggregate Availability on the date of
such payment” each time such phrase appears in such paragraph, (C) deleting each
reference therein to the number “$100,000,000” and replacing it with a reference
to the number “$75,000,000”, (D) deleting each reference therein to the ratio
“1.1 to 1.0” and replacing it with a reference to the ratio “1.15 to 1.0”,
(E) deleting the phrase “provided that no Event of Default has occurred and is
then continuing,” from clause (iv) thereof, (F) deleting the phrase “in an
aggregate amount not exceeding $50,000,000 during the term of this Agreement”
from clause (iv) thereof and (G) adding the following phrase at the end of the
proviso to such Paragraph after the phrase “distributed to its immediate
parent”:

“, unless, solely in the case of any Restricted Payment made to any Interim
Holdco, the Administrative Agent and the Co-Collateral Agent otherwise consent
in writing, in their sole discretion, prior to such Restricted Payment”.

117. Subsection (vi) of clause (b) of Section 6.09 of the Credit Agreement is
hereby amended by deleting the phrase “not exceeding $1,000,000 in any calendar
year” and replacing it with the phrase “not exceeding (i) $1,000,000 for the
period from the Amendment No. 2 Effective Date through December 31, 2012, and
(ii) $1,000,000 in any calendar year thereafter”.

118. Subsection (vii) of clause (b) of Section 6.09 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(vii) the Company or any of its Restricted Subsidiaries may, from time to time,
(a) voluntarily purchase 2009 Notes or 2010 Notes from one or more holders
thereof, (b) voluntarily redeem some or all of the 2009 Notes or 2010 Notes in
accordance with the 2009 Indenture or the 2010 Indenture and/or (c) prepay
Indebtedness outstanding in connection with the Sidel Water Capital Lease during
the term of this Agreement, in each case as long as (A) no Event of Default has
occurred and is continuing or would result after giving effect to such
repurchase, redemption or prepayment, (B) the Borrowers shall have both
Aggregate Availability minus Disqualified Payables of at least $75,000,000,
determined both on the date of such repurchase, redemption or prepayment (and
after giving effect thereto and, on an average basis for the thirty day period
ending on (x) in the case of repurchases and redemptions under clauses (a) and
(b) of this subsection (vii), the date the Company or such Restricted Subsidiary
initially offers to make such repurchase or redemption or (y) in the case of
prepayments under clause (c) of this subsection (vii), the date of such
prepayment, in each case assuming that such repurchase, redemption or
prepayment, as the case may be, was made on the first day of such period), and
(C) the Fixed Charge Coverage Ratio, determined as of the last day of the most
recent fiscal quarter for which financial statements have been or should have
been delivered pursuant to Section 4.01(b) or Section 5.01(a) or (b), for the
period of four consecutive fiscal quarters ending on such last day, is no less
than 1.25 to 1.0;”

119. Subsections (ix), (x) and (xi) of clause (b) of Section 6.09 of the Credit
Agreement are hereby deleted in their entirety and the succeeding subsections of
such clause (b) are hereby renumbered in numerical order beginning with
subsection (ix).

 

21



--------------------------------------------------------------------------------

120. Subsection (ix) of clause (b) of Section 6.09 of the Credit Agreement is
hereby amended by (A) inserting the phrase “, and after giving effect thereto,”
immediately after the phrase “determined both on the date of such redemption,
repurchase or prepayment” in subclause (B) of such subsection and (B) deleting
the phrase “on a pro forma basis” from subclause (C) of such subsection.

121. The proviso at the end of clause (b) of Section 6.09 of the Credit
Agreement is hereby amended by (A) adding the word “, prepayments” immediately
after the phrase “in connection with any redemptions, purchases”; (B) deleting
the word “Sections” and replacing it with the word “Section” and (C) deleting
the phrase “through 6.09(b)(xiii)”.

122. Section 6.10 of the Credit Agreement is hereby amended by (A) deleting the
phrase “6.04(c)” therefrom and replacing it with the phrase “6.04(b), (c)” in
clause (c) of such Section, (B) deleting the phrase “(p) or (r)” therefrom and
replacing it with the phrase “(l), (p), (q), (r), (u) or (v), or, solely to the
extent such transactions are with an Affiliate of a Loan Party, Sections 6.04(o)
or (t),” in clause (c) of such Section, (C) deleting the phrase “6.01(e), (f) or
(k)” and replacing it with the phrase “6.01(a), (b), (c), (e), (f), (k) or (m)”
in clause (d) of such Section, (D) inserting the phrase “or payment in respect
of Indebtedness” immediately after the phrase “any Restricted Payment” in clause
(e) of such Section, (E) inserting the word “and” at the end of clause (g) of
such Section and (F) deleting the phrase “and (i) capital contributions
contemplated by the Restructuring”.

123. Section 6.13 of the Credit Agreement is hereby amended by (A) deleting the
reference to the number “$30,000,000” and replacing it with a reference to the
number “$27,500,000”, (B) deleting the phrase “on or after September 30, 2010”
and (C) deleting the phrase “after September 30, 2010”.

124. Clause (a) of Section 6.15 of the Credit Agreement is hereby amended by
(A) amending and restating clause (i)(A) thereof to read: “(x) in the case of
BCB International, the Equity Interests of BCB European or, if BCB European no
longer exists, the Equity Interests of a Loan Party and (y) in the case of BCB
European, the Equity Interests of Cott Retail Brands Limited,” and (B) amending
and restating clause (i)(D) thereof to read: “to the extent (and for the limited
period) permitted under Section 6.04(u), capital contributions and proceeds of
investments in Equity Interests”.

125. Clause (b) of Section 6.15 of the Credit Agreement is hereby amended by
replacing the word “The” at the beginning of such paragraph with the phrase
“Without the prior written consent of the Administrative Agent and the
Co-Collateral Agent in their sole discretion, the”.

126. Clause (i) of paragraph (a) of Section 9.01 is hereby amended by
(A) deleting the name “Michael Zimmerman” and replacing it with the name “Jason
Ausher” and (B) deleting the reference to facsimile number “813.881.1923” and
replacing it with facsimile number “813.881.1914”.

127. Item 4 of Schedule 5.15 of the Credit Agreement is hereby amended by
(A) deleting the phrase “No later than ten days following the Effective Date,
the” and replacing it with the word “The”; (B) deleting the phrase “As soon as
practicable and in any event no later than thirty days following the Effective
Date” and (C) deleting the phrase “No later than sixty days following the
Effective Date”.

 

22



--------------------------------------------------------------------------------

128. Schedule 5.15 of the Credit Agreement is hereby amended by (A) deleting
items 1 through 3 and items 5 and 6 therefrom and (B) renumbering the reference
to item “4” as a reference to item “1”.

129. Clause (d) of Section 9.02 of the Credit Agreement is hereby amended by
deleting the comma immediately after the phrase “then the Borrowers may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement” and
replacing it with a semi-colon.

130. Section 9.08 of the Credit Agreement is hereby amended by deleting the
comma immediately after the phrase “The applicable Lender shall promptly notify
the Borrower Representative and the Administrative Agent of such set-off or
application” and replacing it with a semi-colon.

131. Section 10.11 of the Credit Agreement is hereby amended by deleting each
occurrence of the phrase “the date hereof” and replacing it with the date
“August 17, 2010”.

 

II. Conditions Precedent to Effectiveness. This Amendment shall become effective
as of the first date (the “Amendment No. 2 Effective Date”) on which each of the
following conditions precedent have been satisfied:

1. The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Amendment signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include facsimile or pdf transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment, and
(ii) duly executed copies (or facsimile or pdf copies) of the Reaffirmation
Agreements (as defined in the Amended Credit Agreement) and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Amendment.

2. The Administrative Agent shall have received a written opinion of the United
States Loan Parties’ counsel, addressed to the Administrative Agent, the
Disbursement Agent, the Collateral Agents, the Issuing Banks and the Lenders in
form and substance acceptable to the Administrative Agent.

3. The Administrative Agent shall have received copies of the most recent
financial statements, projections and reports required to be delivered pursuant
to Section 5.01 of the Credit Agreement.

4. The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Amendment No. 2 Effective Date and executed by its Secretary,
Assistant Secretary or Director, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles

 

23



--------------------------------------------------------------------------------

of incorporation or organization of each Loan Party, together with all
amendments thereto, certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws,
memorandum and articles of association or operating, management or partnership
agreement (or other equivalent organizational documents), together with all
amendments thereto, and (ii) a short form or long form certificate of good
standing, status or compliance, as applicable, together with any bring-down
certificates or facsimiles, if any, for each Loan Party from its jurisdiction of
organization, each dated a recent date on or prior to the Amendment No. 2
Effective Date.

5. The Administrative Agent shall have received a certificate, signed by the
chief financial officer or treasurer of each Borrower, on the Amendment No. 2
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in Article III of
the Amended Credit Agreement and Section III of this Amendment are true and
correct as of such date, and (iii) certifying any other factual matters as may
be reasonably requested by the Administrative Agent.

6. The Lenders, the Collateral Agents and the Administrative Agent shall have
received all other fees required to be paid, including pursuant to the Fee
Letters (as defined in the Amended Credit Agreement) and Section VI hereof, and
all expenses for which invoices have been presented (including the reasonable
fees and expenses of legal counsel), on or before the Amendment No. 2 Effective
Date.

7. The Administrative Agent shall have received a solvency certificate, in form
and substance satisfactory to the Administrative Agent, from a Financial
Officer.

8. Each Collateral Agent shall have received the most recent Aggregate Borrowing
Base Certificate and Borrowing Base Certificates required to be delivered
pursuant to Section 5.01 of the Credit Agreement.

9. At the time of and immediately after giving effect to this Amendment, the
Borrowers’ Aggregate Availability shall not be less than $75,000,000.

10. The Administrative Agent and the Administrative Collateral Agent shall have
received updated appraisals of the equipment and real property of the Loan
Parties from an appraiser selected and engaged by the Administrative Agent, and
prepared on a basis satisfactory to the Administrative Agent and the
Administrative Collateral Agent, such appraisals to include, without limitation,
information required by applicable law and regulations, with such appraisals
being at the sole cost and expense of the Loan Parties.

11. The Administrative Agent shall have received such other documents as the
Administrative Agent, the Disbursement Agent, any Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

12. The amendments contemplated by this Amendment are permitted pursuant to each
of the 2009 Indenture and the 2010 Indenture.

 

24



--------------------------------------------------------------------------------

III. Representations and Warranties of the Loan Parties. To induce the other
parties hereto to enter into this Amendment, each Loan Party represents and
warrants to each Lender and each Agent as of the date hereof as follows:

1. Each Loan Party has the legal power and authority to execute and deliver this
Amendment and the officers of each Loan Party executing this Amendment have been
duly authorized to execute and deliver the same and bind such Loan Party with
respect to the provisions hereof.

2. This Amendment has been duly executed and delivered by each Loan Party that
is a party hereto.

3. This Amendment and the Amended Credit Agreement each constitutes the legal,
valid and binding obligations of each Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4. The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under the Amended Credit
Agreement and under the other Loan Documents to which it is a party and the
consummation of the transactions contemplated by the Amended Credit Agreement
and the other Loan Documents: (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (ii) will not violate any Requirement of Law applicable to any Loan
Party or any of its Subsidiaries, (iii) will not violate or result in a default
under any indenture or other agreement governing Indebtedness or any other
material agreement or other instrument binding upon any Loan Party or any of its
Restricted Subsidiaries, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Restricted Subsidiaries and
(iv) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Restricted Subsidiaries, except Liens created
pursuant to the Loan Documents.

5. Each Borrower and each other Loan Party hereby reaffirms all covenants,
representations and warranties made by it in the Credit Agreement and the other
Loan Documents and agrees and confirms that all such representations and
warranties are true and correct in all material respects on and as of the date
of this Amendment as though made on and as of such date, except for any
representation and warranty made as of an earlier date, which representation and
warranty remains true and correct in all material respects as of such earlier
date.

6. Each Borrower has caused to be conducted a thorough review of the terms of
the Credit Agreement and the other Loan Documents and each Borrower’s and its
Subsidiaries’ operations since the Effective Date and, as of the date hereof and
after giving effect to the terms hereof, no Default has occurred and is
continuing.

 

25



--------------------------------------------------------------------------------

IV. Post-Closing Covenants.

1. No later than 30 days following the Amendment No. 2 Effective Date (or such
longer period as may be agreed to by the Administrative Agent and each
Collateral Agent, each in its sole discretion), to the extent not previously
provided to the Administrative Collateral Agent or the UK Security Trustee, as
applicable, such Agent shall have received (i) updated stock powers or stock
transfer forms, as applicable, for each certificate representing the shares of
Equity Interests pledged pursuant to the Security Agreements, in each case
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) updated allonges or transfer forms, as applicable, for each promissory note
pledged to the Administrative Collateral Agent or the UK Security Trustee, as
applicable, in each case executed in blank by a duly authorized officer of the
pledgor thereof. For purposes of this paragraph, an officer is duly authorized
to execute such stock power, allonge or transfer form if he or she is serving in
the capacity set forth on such power or transfer form at the time such power or
transfer form is delivered to the Administrative Collateral Agent.

 

V. Reference to and Effect on the Credit Agreement.

1. Upon the effectiveness of this Amendment pursuant to Section II above, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement as modified hereby.

2. Except as specifically amended or modified by this Amendment and the
Reaffirmation Agreements (as defined in the Amended Credit Agreement), the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith, shall remain in full force and effect,
and are hereby ratified and confirmed.

3. The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent, any other
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

VI. Costs and Expenses. Each Borrower agrees to pay all reasonable out-of-pocket
expenses, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Co-Collateral Agent, incurred by any Agent
and any of its Affiliates in connection with the preparation, arrangement,
execution and enforcement of this Amendment and all other instruments,
agreements and other documents executed in connection herewith. All costs and
expenses in connection with this Amendment are due on or prior to the effective
date of this Amendment.

 

VII. Miscellaneous.

1. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, AND ANY DISPUTE BETWEEN ANY BORROWER AND ANY OTHER PARTY HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, THE CREDIT

 

26



--------------------------------------------------------------------------------

AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING 5-1401 OF THE GENERAL OBLIGATION LAW OF THE
STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS).

2. Waiver. To induce the Administrative Agent and Lenders to enter into this
Amendment, each Loan Party further acknowledges that it has no actual or
potential defense, offset, claim, counterclaim or cause of action against the
Administrative Agent or any Secured Party for any actions or events occurring on
or before the date hereof, and each Loan Party hereby waives and releases any
right to assert same.

3. Headings. Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

4. Terms Generally. References in this Amendment, the Credit Agreement and the
Amended Credit Agreement to the words “clause” and “paragraph” shall be
construed to have the same meaning.

5. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or by other electronic image scan transmission (including via e-mail)
shall be effective as delivery of a manually executed counterpart of this
Amendment. The Administrative Agent may also require that any such documents and
signatures delivered by facsimile or by other electronic image scan transmission
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or other electronic image scan transmission.

6. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment, the Credit Agreement and the other
Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Credit Agreement and the other Loan
Documents shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Amendment, the Credit
Agreement or any of the other Loan Documents.

7. Amendment Constitutes Loan Document. This Amendment shall constitute a “Loan
Document” for purposes of the Credit Agreement and the other Loan Documents.

8. Amendments to Security Agreements. Each Lender party hereto hereby consents
to the amendments contained in, and directs the Administrative Agent and the
Collateral Agent to enter into, the Canadian Reaffirmation Agreement and the
U.S. Reaffirmation Agreement, each as defined in the Amended Credit Agreement.

[The remainder of this page is intentionally blank.]

 

27



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

BORROWERS: COTT CORPORATION CORPORATION COTT By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer COTT BEVERAGES INC. By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer CLIFFSTAR LLC By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer COTT BEVERAGES LIMITED By  

/s/ Gregory Leiter

  Name:   Gregory Leiter   Title:   Director

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: 156775 CANADA INC. By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer 967979 ONTARIO LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer 804340 ONTARIO LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer 2011438 ONTARIO LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer COTT RETAIL BRANDS LIMITED By  

/s/ Gregory Leiter

  Name:   Gregory Leiter   Title:   Director

 

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

COTT LIMITED By  

/s/ Gregory Leiter

  Name:   Gregory Leiter   Title:   Director COTT EUROPE TRADING LIMITED By  

/s/ Gregory Leiter

  Name:   Gregory Leiter   Title:   Director COTT PRIVATE LABEL LIMITED By  

/s/ Gregory Leiter

  Name:   Gregory Leiter   Title:   Director COTT NELSON (HOLDINGS) LIMITED By  

/s/ Gregory Leiter

  Name:   Gregory Leiter   Title:   Director COTT (NELSON) LIMITED By  

/s/ Gregory Leiter

  Name:   Gregory Leiter   Title:   Director COTT USA FINANCE LLC By  

/s/ Jerry Hoyle

  Name:   Jerry Hoyle   Title:   Authorized Representatives

 

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

COTT HOLDINGS INC. By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer INTERIM BCB, LLC By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer COTT VENDING INC. By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer COTT INVESTMENT, L.L.C. By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer COTT USA CORP. By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer

 

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

COTT U.S. HOLDINGS LLC By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer COTT U.S. ACQUISITION LLC By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer COTT ACQUISITION LLC By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer STAR REAL PROPERTY LLC By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer CAROLINE LLC By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer

 

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

COTT UK ACQUISITION LIMITED By:  

/s/ Jerry Hoyle

  Name:   Jerry Hoyle   Title:   Director COTT ACQUISITION LIMITED By:  

/s/ Jerry Hoyle

  Name:   Jerry Hoyle   Title:   Director COTT LUXEMBOURG S.A.R.L. By:  

/s/ Jerry Hoyle

  Name:   Jerry Hoyle   Title:   Class A Manager By:  

/s/ Luc Sunnen

  Name:   Luc Sunnen   Title:   Class B Manager

 

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

JPMORGAN CHASE BANK, N.A., individually, as an Issuing Bank, as a Swingline
Lender and as a Lender By  

/s/ David J. Waugh

  Name:   David J. Waugh   Title:   Senior Vice President JPMORGAN CHASE BANK,
N.A., as Administrative Agent and as Administrative Collateral Agent By  

/s/ David J. Waugh

  Name:   David J. Waugh   Title:   Senior Vice President JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as an Issuing Bank, as a Swingline Lender and as a Lender
By  

/s/ Agostino A. Marchetti

  Name:   Agostino A. Marchetti   Title:   Senior Vice President JPMORGAN CHASE
BANK, N.A., LONDON BRANCH, as an Issuing Bank, as a Swingline Lender and as a
Lender By  

/s/ Timothy I. Jacob

  Name:   Timothy I. Jacob   Title:   Senior Vice President JPMORGAN CHASE BANK,
N.A., LONDON BRANCH, as UK Security Trustee By  

/s/ Timothy I. Jacob

  Name:   Timothy I. Jacob   Title:   Senior Vice President

 

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Documentation Agent and as a Lender

By  

/s/ Andrew A. Doherty

  Name:   Andrew A. Doherty   Title:   Senior Vice President

BANK OF AMERICA, N.A., CANADA BRANCH,

as a Lender

By  

/s/ Medina Sales de Andrade

  Name:   Medina Sales de Andrade   Title:   Vice President

 

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Collateral Agent and as a Lender By
 

/s/ Philip F. Carfora

  Name:   Philip F. Carfora   Title:   Duly Authorized Signatory

 

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By  

/s/ Carin Keegan

  Name:   Carin Keegan   Title:   Director By  

/s/ Evelyn Thierry

  Name:   Evelyn Thierry   Title:   Director

DEUTSCHE BANK AG, CANADA BRANCH,

as a Lender

By  

/s/ Paul M. Jurist

  Name:   Paul M. Jurist   Title:   Managing Director and Principal Officer By  

/s/ Marcellus Leung

  Name:   Marcellus Leung   Title:   Assistant Vice President

 

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender By  

/s/ David Hill

  Name:   David Hill   Title:   Vice President

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,

as a Lender

By  

/s/ Lawrence Clement

  Name:   Lawrence Clement   Title:   Senior Vice President WELLS FARGO BANK,
N.A. (LONDON BRANCH), as a Lender By  

/s/ David Hill

  Name:   David Hill   Title:   Vice President

 

Signature page to Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By  

/s/ Todd W. Milenius

  Name:   Todd W. Milenius   Title:   Vice President

PNC BANK, CANADA BRANCH,

as a Lender

By  

/s/ Mike Danby

  Name:   Mike Danby   Title:   Assistant Vice President

 

Signature page to Amendment No. 2 to

Credit Agreement